Title: From John Adams to the President of Congress, 15 January 1781
From: Adams, John
To: President of Congress



Amsterdam, 15 January 1781. RC in John Thaxter’s hand PCC, Misc. Papers, Reel No. 1, f. 225–227. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:233.
 In this letter, read in Congress on 19 Nov., John Adams provided a much condensed translation, probably from a French text such as that in the Gazette de Leyde of 9 Jan., of an exchange between William V and the States General on 26 Dec. 1780. The Stadholder declared that the threat to the Republic’s borders demanded that its army be increased equally with its navy. In its reply, the States General recommended that the Provincial States consider and implement the Stadholder’s proposal since the nation no longer had a choice between war and peace and faced attack by both land and sea. The question of whether to augment the army or the navy or both had long been a divisive issue in the Netherlands. See C. W. F. Dumas to the Commissioners, 23 April 1778, note 5 and references there (vol. 6:48–51).
